DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on July 27th, 2022 in response to the Non-Final Office Action mailed on April 29th, 2022.  Per Applicant's response, Claims 1, 3, 6, 8, 11-15, & 17 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-4, 6, & 8-18 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-15, & 17-18 have been considered but are rendered moot due to the new grounds of rejection necessitated by Applicant’s amendments.  Please refer to the new rejections below.

Applicant’s arguments with respect to claim(s) 16 have been considered but they are not persuasive.   

In regards to Applicant’s argument regarding Claim 16 that “According to the Office action, Riva et al. discloses a pump aggregate with a case 420 and a lid 410. According to Riva et al., the component 400 is called "pump assembly", the component 420 is called "pump housing" and the component 410 is called "cover". Paragraph [0160] of Riva et al. emphasizes that the pump assembly 400 comprises the pump housing 400 and the cover 410.  The interpretation provided in the Office action is therefore not only unusual and not generally used by a person skilled in the art, but it is also not in line with the meaning and wording used in Riva et al.”, the Examiner must respectfully disagree.  Applicant alleges that the pump assembly 400 in Riva includes the pump housing 420 and cover 410, and thus, the interpretation of the office action is “not only unusual and not generally used by a person skilled in the art, but it is also not in line with the meaning and wording used in Riva et al.”  Respectfully, there appears to be a misunderstanding on what constitutes the “pump assembly” in Riva.  For the sake of clarity and Applicant’s complete understanding, the Examiner notes that the “pump assembly” of Riva is constituted by the pump components (470, 500-700), as shown in Figures 18-20, which form part of Riva’s “pump assembly 400”.  Similarly, the “sound-damping housing” of Riva is constituted by the pump case 420 and pump lid 410, as shown in Figures 18-20, which form another part of Riva’s “pump assembly 400”.  Finally, the “pump housing” of Riva is constituted by the outer housing 102, as shown in Figures 1-13.  Given these facts, the Examiner respectfully maintains that Riva clearly discloses a pump assembly, a sound-damping housing for receiving the pump assembly, and a pump housing for receiving the sound-damping housing, as recited in Claim 16.  Given these facts, Applicant’s arguments are not persuasive.

In regards to Applicant’s argument regarding Claim 16 that “However, even if the elements 420 and 410 are considered to be a case and a lid of a sound-damping housing receiving a pump aggregate, the combination of Riva et al. and Mauthe does not lead to the invention of claim 16 for the following reason. Mauthe discloses an outer housing consisting of two housing shells 14, 16 made of foamable plastic material ([0028]). The material is, for example, polypropylene. As mentioned in [0054], last sentence, rubber cushions or the like for vibration decoupling are no longer required. Mauthe therefore teaches using an outer housing which is made sound- damping and vibration-decoupling, so that no other parts are needed anymore for vibration-decoupling within the housing. Therefore, a person skilled in the art would change the outer housing of Riva et al. in the manner taught by Mauthe. I.e. the outer housing 100 of Riva et al. would be changed and not just the cover 410. The outer housing 100 of Riva et al. would be made of a foamable material in order to avoid any additional sound-damping and vibration-decoupling elements. A person of ordinary skill in the art finds no motivation or suggestion in either Riva et al. or Mauthe to change an inner part of the device of Riva et al. to be sound-damping. This would be contrary to the teaching of Mauthe. In particular, a person of ordinary skill in the art would find no hints in Mauthe to change only a part of a housing, such as the lid, to be sound-damping. In Mauthe, it is important both shells of the housing are sound-damping, so that no other sound-damping elements have to be used, as Mauthe teaches that due to the outer sound-damping shells, no other sound-damping elements within the housing are necessary anymore. In disclosing "one or more dampening components 904 attached to a surface of the device" (as Riva et al. disclose at the cited passage of para. [0211] of that reference), when viewing FIGs. 14 & 18 (reproduced below), it would be appreciated by a person of ordinary skill in the art that such dampening components 904 are disposed on an outside of the device (or the exterior of an intake manifold 300), and therefore, like Mauthe, would not suggest a sound-dampening housing received in a pump housing, and certainly not a housing with an elastic lid having an elastic bearing for supporting such a sound-dampening housing in a pump housing, as recited by claim 16.  In Mauthe, the reduction of sound-damping pieces is restricted to connections with parts arranged in the interior or the shells or which may protrude from the interior to the outside. According to Riva et al., on the other hand, the pump assembly 400 still needs a dampening component/elastic bearing 904 to hold the pump assembly 400 within the outer housing 100. Mauthe does not disclose providing an outer elastic bearing on the shells 14, 16. As such, the proposed combination or modification of Riva et al. according to Mauthe would not result in a sound-damping housing arranged within a housing, wherein the lid of the sound-damping housing is elastic and wherein an elastic bearing for supporting the sound-damping housing in the pump housing, the lid and the bearing being formed together in one piece, as recited by Applicant's claim 16. In particular, the proposed combination or modification of Riva et al. in view of Mauthe would not render obvious to a person of ordinary skill in the art that a bearing on the outside of the lid is made in one piece together with the lid. The subject matter of claim 16 is therefore not obvious over the prior art cited”, the Examiner must respectfully disagree.  Applicant ultimately argues that one of skill in the art would not look to Mauthe’s teachings and apply them to Riva’s inner housing (410, 420), but would instead apply them to Riva’s outer housing (102).   Respectfully, this argument is not well taken.  Contrary to Applicant’s assertions, one of skill in the art looking to Mauthe would, in fact, look to modify Riva’s inner housing (410, 420) because both Mauthe’s pump housing (14, 16) and Riva’s inner housing (410, 420) are specifically designed to dampen vibration/noise emanated during operation of a pump mounted directly therein.  In other words, Riva and Mauthe are both attempting solve the same problem of excessive pump vibration through use of a housing that directly contacts and surrounds a pump assembly.  It is simply the case that Mauthe does so in a manner that reduces the number of separate components needed.  As such, one of skill in the art would recognize the applicability of Mauthe’s pump housing to Riva’s inner pump housing (410, 420, 904) in order to maintain a reduction in vibration/noise while greatly simplifying the assembly thereof.  Furthermore, Mauthe makes clear that “at least one of the housing shells forms at least one functional component of the suction system. The functional component in question may be, for example, an air-conducting duct, one or more supporting feet, a sound-insulating element, a vibration-decoupling element and/or a holding element for lines, connections, etc.”.  In other words, Mauthe makes clear that it is possible for only one housing shell to form an elastic bearing via the foamable material, providing further motivation as to why one of skill in the art would modify Riva’s lid assembly (410, 904) to be formed as one piece of elastic foam material in order to simply the housing assembly.  Therefore, given these facts, Applicant’s arguments are not persuasive.

Claim Objections
Claims 1-4, 6, 8-14, & 18 are objected to because of the following informalities:  
Claim 1, lines 9-10 should read “wherein exactly two bearings consisting of a first elastic bearing and a second elastic bearing are present for supporting the pump assembly in the pump assembly carrier
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 3 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendments have remedied this issue, rendering it moot.
Claim 3 was previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s amendments have remedied this issue, rendering it moot.
Claims 1-4, 6, 8-15, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 & 15 have both been newly amended to now require the pump assembly to have, along the first longitudinal axis, first and second ends that are opposite ends facing each other.  This limitation renders the claims indefinite because it is not made clear how the opposite ends, as now claimed, are “facing each other”.  In this case, Applicant’s supplied Figure 4 clearly shows that the pump assembly 7 has opposing left and right ends that face away from each other (i.e. the left end faces leftward while the right end faces rightward).   In other words, the opposing first and second ends of the pump assembly 7 do not face each other, but instead, face away from one another.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and does not find any further clarification on how these opposing ends would (or could) face one another, as now recited.  As such, the particular structural arrangement of the pump assembly cannot be positively determined, rendering Claims 1 & 15 indefinite.  For examination purposes herein, the Examiner has interpreted Claims 1 & 15 as requiring the pump assembly to have, along the first longitudinal axis, first and second opposing ends, as is clearly supported by Applicant’s originally filed specification.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0158131 to Kenyon et al.

    PNG
    media_image1.png
    822
    710
    media_image1.png
    Greyscale

In regards to independent Claim 15, and with particular reference to Figures 3 & 42 (Fig. 3 shown immediately above with annotation), Kenyon discloses:

(15)	A medical suction pump (para. 2; “may be used in other applications (e.g., vacuum applications (medical or otherwise)”) with a pump housing (5; Fig. 42), with a pump assembly (30, 60) arranged in the pump housing (Fig. 42) for the purpose of generating a vacuum (“vacuum applications”; para. 2), and with at least a first elastic bearing (95) and a second elastic bearing (90) for supporting the pump assembly in the pump housing (para 238, 254), wherein the pump assembly defines a longitudinal axis (50; Figs. 3 & 42), wherein the pump assembly has along the first longitudinal axis a first end (i.e. right end in Fig. 42) and a second end (i.e. left end in Fig. 42), the first end and the second end being opposite ends facing each other (see the 112b rejection above; the right and left ends in Kenyon are clearly opposite ends), wherein the first elastic bearing (95) is located at the first end of the pump assembly (Figs. 3 & 42) and the second elastic bearing (90) is located at the second end of the pump assembly (Figs. 3 & 42), wherein the first elastic bearing forms a vacuum port (97; Figs. 3 & 42; paras. 222-223, 254); and wherein the vacuum port forms a through opening (as seen in Fig. 3) defining a longitudinal axis (L2; labeled by the Examiner above) being aligned with (i.e. coaxial with) the longitudinal axis (50) defined by the pump assembly (apparent in Fig. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8-11, 14, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0158131 to Kenyon et al. (applied above) in view of WO 2016/103031 to Riva et al.
In regards to independent Claims 1 & 17, and with particular reference to Figures 3 & 42 (Figure 3 shown previously above), Kenyon et al. (Kenyon) discloses:

(1)	A motorized medical suction pump (Figs. 3 & 42; para. 2; “may be used in other applications (e.g., vacuum applications (medical or otherwise)”) with a pump assembly (30, 60) for generating a vacuum (“vacuum applications”; para. 2), with a pump assembly carrier (5(1)) for supporting the pump assembly (see Fig. 42)……wherein the pump assembly arranged in the pump assembly carrier defines a first longitudinal axis (50)……wherein the pump assembly has along the first longitudinal axis a first end (i.e. right end in Fig. 42) and a second end (i.e. left end in Fig. 42), the first end and the second end being opposite ends facing each other (see the 112b rejection above; Kenyon’s two ends are clearly opposite ends)……and wherein a first elastic bearing (95) and a second elastic bearing (90) are present for supporting the pump assembly in the pump assembly carrier (Fig. 42; paras. 139, 212-217, 222-223, 254), wherein the first elastic bearing is arranged at the first end of the pump assembly (Fig. 42) and the second elastic bearing is arranged at the second end of the pump assembly (Fig. 42)

(17)	A medical suction pump (Figs. 3 & 42; para. 2; “may be used in other applications (e.g., vacuum applications (medical or otherwise)”) with a pump assembly (30, 60), a sound-damping housing (20, 25) for receiving the pump assembly (Fig. 3), and a pump housing (5(1)) for receiving the sound-damping housing (Fig. 42)……wherein a first elastic bearing (95) and a second elastic bearing (90) are present (Figs. 3 & 42), wherein at least one of the first elastic bearing and the second elastic bearing has a dual function of on the one hand supporting the sound-damping housing in the pump housing and on the other hand supporting the pump assembly inside the sound-damping housing (paras. 139, 212-217, 222-223, 254).

Although Kenyon discloses much of Applicant’s recited invention, he does not further disclose that the pump assembly carrier (or pump housing, as in Claim 17) forms a seat for receiving an energy accumulator, both of which define a second longitudinal axis that extends at an angle to the first longitudinal axis, as claimed (Kenyon does not depict an energy accumulator and associated seat within carrier/housing 5(1); although he does imply the use of DC power at para. 156).

    PNG
    media_image2.png
    583
    514
    media_image2.png
    Greyscale

However, it is well known in the art of medical suction pumps to provide an energy accumulator (i.e. battery) mounted within a corresponding seat of a pump carrier (pump housing, in Claim 17) in order to provide a high degree of pump portability, as shown by Riva.  As noted in previous office actions, Riva discloses another medical suction pump (100; Fig. 12 above) having a pump assembly (470, 500-700; Fig. 18) with a pump assembly carrier (102b) for supporting the pump assembly (Figs. 11-12), and with a seat (122; Fig. 10) for receiving an energy accumulator (para. 149; as seen in Figs. 10-12), wherein the pump assembly arranged in the pump assembly carrier defines a first longitudinal axis (L1, labeled by the Examiner), and the seat and the energy accumulator define a second longitudinal axis (L2, labeled by the Examiner), wherein the pump assembly carrier forms the seat (apparent in Figs. 11-12), and wherein the second longitudinal axis extends at an angle to the first longitudinal axis (this is apparent from Figs. 11-12).  As clearly shown in Figure 12, Riva teaches a stack of batteries 202 arranged perpendicular to the pump assembly and in electrical connection with a control board 200 of the pump assembly in order to provide an ultra-portable medical suction pump.  Riva makes clear that his battery-powered arrangement can be produced for a low cost and can operate at high efficiencies, making it beneficial for portable, disposable, and/or single use applications, such as negative-pressure wound therapy (NPWT) (para. 136).  Riva further discloses that any combination or arrangement of batteries can be used within the pump carrier, depending on application and power needs (para. 136).  Therefore, to one of ordinary skill desiring a medical suction pump with greatly improved portability, it would have been obvious to utilize the techniques disclosed in Riva in combination with those seen in Kenyon in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kenyon’s pump assembly carrier 5(1) (pump assembly, in Claim 17) to have included the internal batteries 202 and corresponding seats 122 as arranged in Riva (i.e. batteries mounted within seats of the carrier 5(1) along the bottom wall adjacent the control board 110, perpendicular to the pump assembly, as taught in Riva) in order to obtain predictable results; those results being an ultra-portable medical suction pump that can be produced for a low cost and can operate at high efficiencies.

In regards to Claim 2, Kenyon’s pump assembly carrier 5(1) defines an oblong shape (as shown in Figs. 41-42).

    PNG
    media_image3.png
    758
    768
    media_image3.png
    Greyscale

In regards to Claim 3, Kenyon discloses a pump housing (labeled by the Examiner in Figure 42 immediately above) with a first pump housing part 5(2)-1 and a second pump housing part (the other half of the pump housing, seen in Fig. 42 above), and wherein the pump assembly carrier is held between the first pump housing part and the second pump housing part (apparent in Fig. 42)
In regards to Claim 4, an air inlet opening (21) is present, which is covered by a sound-damping element (22; para. 146).
In regards to Claim 6, the first elastic bearing (95) forms a vacuum port (97; Figs. 3 & 42; paras. 222-223, 254), and the second elastic bearing (90) is arranged at a motor-side end (i.e. right end) of the pump assembly (Fig. 42) and is in alignment with (i.e. coaxial with) a motor shaft (50) of the pump assembly (as shown in Fig. 42).
In regards to Claim 8, the two elastic bearings are mutually offset (i.e. radially outside) with respect to the first longitudinal axis (as is apparent in Fig. 3, both elastic bearings 95 & 90 are arranged radially outside of the first longitudinal axis 50)
In regards to Claim 9, the pump assembly is arranged in a sound-damping housing (20, 25; Fig. 3; the Examiner notes that the phrase “sound-damping” is a functional limitation that does not limit the apparatus claim in any patentable sense), and the sound-damping housing is held in the pump assembly carrier (via bearings 95 & 90; Fig. 42)
In regards to Claim 10, the sound-damping housing has a case (25) with a receiving opening for receiving the pump assembly (Fig. 3), and a lid (20) for closing the case (Fig. 3), wherein the lid has a curved (i.e. cylindrical) shape (Figs. 4-5).
In regards to Claim 11, the pump assembly is arranged in a sound-damping housing (see Claim 9), and the sound-damping housing is held in the pump assembly carrier (via elastic bearings 95 & 90; see Fig. 42), the sound-damping housing is supported in the pump assembly carrier by the first and second elastic bearings (paras. 139, 212-217, 222-223, 254).
In regards to Claim 14, the second elastic bearing (90) is part of a lid (25) of the sound-damping housing (Fig. 3; para), wherein the entire lid is elastic (paras. 146 & 212)
	In regards to Claim 18, the pump assembly carrier defines a frame (Figs. 41-42) and has an oblong shape (Figs. 41-42 clearly depict an oblong shape).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/103031 to Riva et al. in view of US 2015/0027561 to Mauthe.
	In regards to independent Claim 16, and with particular reference to Figures 1-18, Riva et al. (Riva) discloses:

(16)	A medical suction pump (100; “a pump system for use in negative pressure wound therapy”; Abstract) with a pump assembly (470, 500-700), a sound-damping housing (410, 420; Figs. 19-20; the Examiner notes that the phrase “sound-damping” is a functional limitation that does not limit the apparatus claim in any patentable sense) for receiving the pump assembly (as seen in Figs. 19-20), and a pump housing (102) for receiving the sound-damping housing (as seen in Figs. 1-13), wherein the sound-damping housing has a case (420) for receiving the pump assembly by pushing the pump assembly into the case (this is a product-by-process limitation that does not further limit the apparatus claim in any patentable sense; Figs. 19-20 clearly show that the pump assembly is inserted/pushed into the case 420) and a lid (410, 904; Figs. 14 & 19-20) for closing the case, wherein the lid is plastic (para. 162 discloses a “plastic sheet” for lid body 410) and has an elastic bearing (904) for supporting the sound-damping housing in the pump housing (Figs. 11-17b) 

As noted above, Riva discloses the majority of Applicant’s recited claim, but does not further
recite that the plastic lid (410) is elastic per se, or that the lid (410) and the elastic bearing (904) together are formed in one piece.  
However, Mauthe discloses another medical suction pump (Abstract) having a pump assembly 50 enclosed within a sound-damping housing 12, wherein the sound-damping housing has a case (16; Fig. 4b) for receiving the pump assembly by pushing the pump assembly into the case (apparent in Figs. 3a-3b), and a lid (14) for closing the case (Figs. 3a-4a), wherein the lid is elastic (“polypropylene”; para. 28) and has integral elastic bearings (18, 60, 64) for supporting the pump in the sound-damping housing, wherein the elastic lid and the elastic bearings are together are formed in one piece (“selected, among other things, according to its damping capacity as regards sound and vibrations”; “sound-damping and vibration-decoupling is achieved by suitable selection of a foamable or expandable material, so that other functional components are provided via the housing shells 14, 16. Thus, for example, rubber cushions or the like for vibration-decoupling are no long required”; paras. 11, 54-55).  In his disclosure, Mauthe clearly discloses a sound-damping housing 12 that provides not only a surrounding housing for a pump assembly 50 but also provides functional advantages like vibration dampening, thereby minimizing the need for separate cushions or the like (paras. 54-55) and simplifying the overall assembly by reducing the number of separate components.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Riva’s lid 410 and elastic bearings 904 in one piece (via a foamable elastic material) as taught by Mauthe, in order to reduce the number of separate components while still providing for effective vibration dampening (as specifically taught in Mauthe).  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Works. 150 U.S. 164 (1993)




Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments filed July 27th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC